Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/12/2021.

Allowable Subject Matter
Claims  1-20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ after determination that the identifier in the data packet is in consistent with the identifier of the access point coordinating cluster, send the acknowledgment message to the internet of things device, or send the data packet and the signal strength of the data packet to the first access point ” and in combination with other limitations recited as specified in claim 1.


Claim  3  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:   “in response to determination that the signal strength of the data packet received by the receiver from the internet of things device is greater than the signal strength of the data 

Claim  5  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:   “ the first indication information indicates whether each internet of things device served by an access point coordinating cluster has to-be-received downlink data, the access point coordinating cluster comprises a plurality of access points including at least the first access point and the second access point, and the internet of things device is initially associated with the first access point; and a transmitter, configured to send the first indication information received by the receiver to the internet of things device” and in combination with other limitations recited as specified in claim 5.

Claim  8  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:   “ a receiver, configured to receive, from each of the plurality of access points in the access point coordinating cluster other than the first access point, a data packet and signal strength of the data packet received by the respective access point, wherein the plurality of access points comprise at least the first access point and a second access point, and an internet of things device is initially associated with the first access point; and a transmitter is configured to send instruction information to the second access point, wherein the instruction information instructs the second access point to send back an acknowledgment message to the internet of things device ” and in combination with other limitations recited as specified in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412